Citation Nr: 0602241	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post right rotator cuff repair.

2.  Entitlement to an initial compensable evaluation for 
right plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for 
spinal stenosis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In November 2005, the veteran 
testified at a Board video conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The last VA examination for the veteran's status post right 
rotator cuff repair, right plantar fasciitis, and spinal 
stenosis was conducted in January 2003.  During his video 
conference hearing, he testified that the impairment 
associated with his claimed disabilities have become worse 
since this examination.

In addition, at the time of his video conference hearing, the 
veteran submitted private treatment records which suggest 
that his right upper extremity and back disorder have 
increased in severity, supporting the veteran's testimony.  
Specifically, a November 2005 report of radiological 
examination reflects impressions of degenerative disc changes 
of the cervical and thoracic spine.

Additionally, the Board notes that the regulations regarding 
rating spine disabilities have been revised since the last 
examination, effective September 26, 2003, and the veteran 
has not been provided with an examination which addresses the 
new criteria.  See 68 Fed.Reg. 51454-51457 (2003).  

Accordingly, the Board finds that the veteran should be 
afforded another VA examination of his status post right 
rotator cuff repair, right plantar fasciitis, and spinal 
stenosis.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  See 38 U.S.C.A. § 5103A(d).

In light of the foregoing, this claim is remanded for the 
following additional development:

The veteran should be afforded a VA 
examination to determine the current 
severity of his service connected status 
post right rotator cuff repair, the 
spinal stenosis, and the right plantar 
fasciitis.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination of the veteran.  All 
indicated testing, to include 
radiological studies, should be 
completed.  The examination of the 
veteran's spine and shoulder should 
include (1) range of motion studies, (2) 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, (3) specific information as 
to the frequency and duration of 
incapacitating episodes, and (4) a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity and/or numbness) (if any).  

The examiner is also asked to identify 
and describe any current foot 
symptomatology due to the service-
connected right plantar fasciitis, 
including any functional loss associated 
with the feet due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

